In the Supreme Court of Georgia



                                    Decided: August 10, 2021


                 S21A0871. HARVEY v. THE STATE.


      BETHEL, Justice.

      Holly Harvey entered a negotiated guilty plea to two counts of

malice murder for the killing of her grandparents, Carl and Sarah

Collier. 1 While serving consecutive life sentences, Harvey sought to

challenge that plea through a motion for an out-of-time appeal,



      1 On September 15, 2004, a Fayette County grand jury indicted Harvey
for two counts of malice murder, two counts of felony murder, and one count of
armed robbery in connection with the stabbing deaths of the Colliers. On April
14, 2005, after reaching a deal with the State concerning sentencing
recommendations and the disposition of other counts, Harvey entered a guilty
plea to two counts of malice murder, and the trial court entered an order of
nolle prosequi as to the remaining counts. The same day, the trial court
sentenced Harvey to two consecutive life sentences. On June 22, 2012, Harvey
filed a pro se motion for out-of-time appeal, which she later amended several
times. On November 13, 2020, Harvey filed through counsel a “superseding
motion to permit an out-of-time appeal from the judgment on her guilty plea.”
Following a hearing on December 29, 2020, the trial court denied the motion
for an out-of-time appeal on February 19, 2021. Harvey filed a notice of appeal
directed to this Court on February 24, 2021, which she amended on March 10,
2021. This case was docketed in this Court to the term commencing in April
2021 and submitted for a decision on the briefs.
which the trial court denied. Harvey appeals from the denial of that

motion. She argues that her plea counsel provided constitutionally

ineffective assistance in advising her of her appellate rights and that

she is entitled to withdraw her guilty plea due to that

ineffectiveness. Because Harvey’s claim that trial counsel provided

constitutionally ineffective assistance fails, we affirm.

     1. At the hearing on the entry of her guilty plea, Harvey

testified about the following. At the time of the August 2, 2004

murders, Harvey, who was 15, lived with her grandparents, the

Colliers, and was in a relationship with 16-year-old Sandy

Ketchum. 2 On the day of the murders, Harvey and Ketchum decided

to kill the Colliers and take their truck. They tested several knives

together inside the residence to determine if they were sharp enough

to stab someone. Harvey testified that there were several reasons

she wanted to kill her grandparents. First, she explained that she

wanted to kill her grandmother because her grandmother had called

her a “slut” and would often tell her that the only reason Harvey


     2   Ketchum’s case is not part of this appeal.
                                        2
lived there was so that she did not “go to [DFCS].” Harvey also

testified that her grandfather hit her and that she wanted to kill her

grandparents so that she and Ketchum “could be together” and

“could leave.”

     On the afternoon of the murders, Harvey and Ketchum smoked

marijuana so that the odor would lure Harvey’s grandparents to

Harvey’s    downstairs    bedroom     to   investigate.   When    her

grandparents entered the room, Harvey retrieved a knife concealed

in her pants and repeatedly stabbed her grandmother in the back.

When Mrs. Collier screamed, Mr. Collier turned around, saw what

was occurring, and punched Harvey in the face. Mr. Collier

attempted to pin Harvey down, but Harvey stabbed him in the chest.

Harvey called to Ketchum to help. Mr. Collier retreated up the stairs

and Harvey handed Ketchum the knife. Fearing her grandfather

was going to call 911, Harvey chased him up the stairs. Harvey

testified that when she saw her grandfather in the kitchen with a

telephone in his hand, she pulled the cord out of the wall, took the

knife Mr. Collier had grabbed to defend himself out of his hand, and

                                  3
started stabbing him “real fast.” Harvey testified that she was

covered in blood, and that most of it came from a stab wound to her

grandfather’s neck. Mr. Collier staggered around the kitchen island

and collapsed onto the floor.

     Meanwhile, downstairs, Ketchum had stabbed Mrs. Collier in

the heart, the back of the head, and the arm. Harvey and Ketchum

then stole the Colliers’ truck, took the murder weapons, and drove

to Tybee Island, where the police arrested them the following day.

Harvey entered a plea of guilty to two counts of malice murder, was

sentenced to consecutive life terms of imprisonment, and began

serving her sentences. Around 15 years later, Harvey filed a motion

for an out-of-time appeal through new counsel.

     Plea counsel testified as follows at the hearing on Harvey’s

motion. Harvey asked plea counsel where she would be taken after

she entered the guilty plea, and counsel explained what would

happen. Plea counsel also told Harvey about the possibility of

withdrawing her plea. Plea counsel explained to Harvey that there

was a limited time to withdraw the plea and that she would need to

                                4
establish a basis for doing so, which plea counsel did not think

existed. Plea counsel further explained to Harvey that if she chose

to withdraw the guilty plea, she would have to go to trial, would

likely be convicted, would likely be sentenced to additional time, and

that another attorney would ultimately need to be brought in to

handle the plea withdrawal. Harvey did not indicate to plea counsel

that she wished to pursue this option and instead asked plea counsel

what counsel recommended. Plea counsel responded that if she

thought withdrawing the guilty plea was in Harvey’s best interest,

then she would not have recommended entering a guilty plea to

begin with. After this interaction, Harvey did not ask plea counsel

to withdraw the plea or to file a direct appeal, and did not express

any dissatisfaction with her sentence for many years.

     In denying Harvey’s motion for an out-of-time appeal, the trial

court found, among other things, that Harvey did not establish that

she had reasonably demonstrated to plea counsel that she was

interested in appealing. This appeal followed.

     2. Harvey first argues that the trial court erred in rejecting her

                                  5
claim that plea counsel provided constitutionally ineffective

assistance by not adequately advising her of her appellate rights

following entry of her guilty plea. She argues that but for counsel’s

constitutionally ineffective assistance, she would have timely

appealed. We conclude that Harvey’s claim lacks merit.

     A trial court’s ruling on a motion to file an out-of-time appeal

is reviewed for an abuse of discretion. See Davis v. State, 310 Ga.

547, 548 n.4 (2) (852 SE2d 517) (2020). A defendant “is entitled to

an out-of-time appeal if [her] counsel’s constitutionally deficient

performance deprived [her] of an appeal of right that [s]he otherwise

would have pursued.” Collier v. State, 307 Ga. 363, 364 (1) (834 SE2d

769) (2019). Where, as here,

     a defendant alleges that [s]he was deprived of an appeal
     of right that [s]he otherwise would have pursued by [her]
     counsel’s constitutionally deficient performance in
     providing advice about or acting upon such appeal, that
     alleged violation is reviewed under the familiar standard
     of Strickland v. Washington, 466 U. S. 668 (104 SCt 2052,
     80 LE2d 674) (1984). With respect to the first component
     of the Strickland standard, the defendant must show that
     [her] appeal of right was lost as a consequence of [her]
     counsel’s deficient performance, and the trial court must
     make a factual inquiry into those allegations. With

                                 6
     respect to the second component of the Strickland
     standard, the defendant is required to demonstrate only
     that there is a reasonable probability that, but for
     counsel’s deficient performance, [s]he would have timely
     appealed.

(Citation and punctuation omitted.) Davis, 310 Ga. at 549 (2).

     To determine whether plea counsel was constitutionally
     ineffective for failing to file a timely notice of appeal, the
     first question that must be answered is whether counsel
     “consulted” with the defendant about an appeal – that is,
     whether counsel “advis[ed] the defendant about the
     advantages and disadvantages of taking an appeal, and
     ma[de] a reasonable effort to discover the defendant’s
     wishes.” If counsel adequately consulted with the
     defendant, counsel performed deficiently only if he failed
     “to follow the defendant’s express instructions with
     respect to an appeal.”

Ringold v. State, 304 Ga. 875, 879 (823 SE2d 342) (2019) (quoting

Roe v. Flores-Ortega, 528 U. S. 470, 478 (II) (A) (120 SCt 1029, 145

LE2d 985) (2000)). “However, if counsel did not consult with the

defendant, the court must in turn ask a second, and subsidiary,

question: whether counsel’s failure to consult with the defendant

itself constituted deficient performance.” (Citation and punctuation

omitted.) Ringold, 304 Ga. at 879.

     Counsel has a constitutionally imposed duty to consult

                                   7
     with the defendant about an appeal when there is reason
     to think either (1) that a rational defendant would want
     to appeal (for example, because there are nonfrivolous
     grounds for appeal), or (2) that this particular defendant
     reasonably demonstrated to counsel that [she] was
     interested in appealing. In making this determination,
     courts must take into account all the information counsel
     knew or should have known. For example, a highly
     relevant factor in this inquiry will be whether the
     conviction follows a trial or guilty plea, both because a
     guilty plea reduces the scope of potentially appealable
     issues and because such a plea may indicate that the
     defendant seeks an end to judicial proceedings

(Citation and punctuation omitted.) Id.

     Here, Harvey does not raise any argument that a duty to

consult existed because “a rational defendant would want to appeal.”

Id. Instead, Harvey argues that plea counsel had a constitutional

duty to consult with her about an appeal because she demonstrated

an interest in appealing through her post-plea questions to counsel

and because she asked plea counsel whether she should move to

withdraw the plea. However, under the facts of this case, we

disagree that this exchange created a duty to consult beyond the

scope of counsel’s responses to Harvey’s questions.

     Even assuming plea counsel failed to properly consult with

                                 8
Harvey regarding an appeal, we cannot say that the trial court

abused its discretion by concluding that that failure was not

constitutionally deficient because Harvey’s exchange with counsel

did not demonstrate that she had an interest in appealing. Indeed,

the record supports the trial court’s finding: counsel testified that,

after Harvey entered her plea, she asked counsel about where she

would be taken after entering her plea, and that counsel explained

to her what would happen. Harvey does not point to any evidence

that she expressed to counsel dissatisfaction with her plea or

sentence or that she otherwise expressed to counsel an interest in

appealing or otherwise challenging her plea, including when counsel

explained to her in detail the option of withdrawing her plea. In

addition, Harvey waited years to express any dissatisfaction with

her plea agreement. Compare Palacios v. United States, 453 Fed.

Appx. 887, 888-889 (11th Cir. 2011) (duty to consult where counsel

acknowledged defendant was unhappy following sentencing and

asked counsel about what to do next). Based on the foregoing, we

determine that the trial court did not abuse its discretion in

                                  9
concluding that Harvey did not reasonably demonstrate an interest

in appealing and that plea counsel therefore did not perform

deficiently. See McDaniel v. State, ___ Ga. ____ (1) (857 SE2d 479,

483) (2021) (no duty to consult where, among other things,

defendant never expressed an interest in appealing or a desire for

plea counsel to withdraw the guilty plea). Accordingly, Harvey’s

enumeration fails.

     3. Harvey next argues that the Sixth Amendment to the United

States Constitution requires this Court to create a right to file an

out-of-term motion to withdraw a guilty plea when counsel’s

deficient performance has frustrated her ability to seek review of

that plea. However, because we hold that Harvey’s plea counsel did

not perform deficiently in advising Harvey regarding her appellate

rights, we need not address this argument.

     Judgment affirmed. All the Justices concur, except Colvin, J.,
not participating.




                                10